OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 18 November 2020 has been entered. Claim 1 has been amended and new claims 10 and 11 have been added. As such, claims 1-3 and 5-11 are pending, under consideration, and examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US 5,177,138; “Moriyama”) in view of Kazeto et al. (US 2001/0025087; “Kazeto”) and Kani et al. (US 2012/0052225; “Kani”) (all references previously cited).
Regarding claims 1-3, 5, 6, and 10, Moriyama discloses a resin composition comprising a saponified ethylene-vinyl acetate copolymer having a degree of saponification being not less than 95 mole % and an ethylene content of 20 to 60 mole % [Abstract; col 2, lines 1-15, 37-50], where one of ordinary skill in the art recognizes that the saponified ethylene-vinyl acetate copolymer is ethylene-vinyl alcohol (hereinafter “EVOH copolymer”), as evidenced by the specification as filed 16 September 2016 (hereinafter “Applicant’s specification) [see paragraphs 0021-0024] (claim 1, ethylene-vinyl alcohol copolymer (A)). The resin composition further comprises a polyolefin resin that is, inter alia, an ethylene-propylene copolymer [Abstract; col 2, lines 17, 63-66] (claim 1, unmodified ethylene-α-olefin copolymer (B); claim 2, wherein (B) is an ethylene-propylene copolymer). The resin composition also comprises a graft copolymer [Abstract; col 2, lines 17-21; col 3, lines 10-14] that is, inter alia, a maleic anhydride modified ethylene-propylene copolymer, wherein the maleic anhydride grafted onto the ethylene-propylene copolymer is reacted with a polyamide oligomer [col 3, lines 10-14, 46-48] (claim 1, acid-modified ethylene-α-olefin copolymer (C); claim 3, wherein (C) is a maleic anhydride modified ethylene-propylene copolymer)
Furthermore, Moriyama discloses that the proportions of the resin composition components set forth above in the resin composition are as follows: 50 to 99.5 weight percent EVOH copolymer (A), 0.4 to 50 weight percent unmodified ethylene-propylene copolymer (B), and 0.1 to 15 weight percent maleic anhydride modified ethylene-propylene copolymer (C) [col 4, lines 20-26]. It is noted that through simple calculation, the disclosed weight percent proportions of the recited components encompass and therefore read on the claimed mass ratios of (A)/(B+C) being from 80/20 to 65/35 and (B)/(C) being from 92/8 to 70/30. For example, on a basis of 400 parts by mass total of all components (A+B+C): 280 parts (A), 92 parts (B), and 28 parts (C) is the equivalent of 70 weight percent (A), 23 weight percent (B), and 7 weight percent (C), of which are all within the disclosed weight percent proportions of Moriyama, which correspond to the mass ratio of (A)/(B+C) being 280/120, a mass ratio of 70/30 through normalization, which is within the claimed range, and wherein the mass ratio of (B)/(C) is 92/28, which is within the claimed range. Said in another way, the claimed mass ratio of components (A)/(B+C) being from 80/20 to 65/35 is the equivalent of 1.86 to 4, and the claimed mass ratio of components (B)/(C) is the equivalent of 2.33 to 11.5. Using the example set forth above based on a 400 parts by weight total basis, the mass ratio of (A)/(B+C) is 2.33, which is within 1.86 to 4, and the mass ratio of (B)/(C) is 3.29, which is within 2.33 to 11.5. As such, it is clear that the claimed mass ratios are encompassed within the disclosed weight percent proportions of Moriyama and therefore render obvious the claimed ranges (see MPEP 2144.05).
It is noted that Moriyama does not disclose that any other resin(s), including low-molecular weight hydrocarbon-based resins, are present and/or required in the resin 
Furthermore, Moriyama discloses that the resin composition is useful as inter alia, an adhesive or a shaped article, and can be extrusion molded [col 5, lines 21-29] into films, sheets, and containers, and can also be used as a layer in a multilayer laminated article, said laminated article being used in bag-production and box-making [col 5, lines 13-20, 58-62; col 6, lines 64-68; col 8, lines 9-16] (claim 5). 
Moriyama is silent regarding the presence and amount of an alkali metal salt in the resin composition, and is also silent regarding the overall melt flow rate of the resin composition.
Kazeto discloses a resin composition comprising EVOH copolymer that is formed into a multilayered structure that is used to form films, sheets, and containers with good gas-barrier properties [Abstract, 0017, 0054, 0143, 0144, 0153]. Kazeto teaches that other thermoplastic resins may be added to the resin composition, including ethylene-propylene copolymers and polyolefin-maleic anhydride copolymers [0142]. Kazeto also teaches that an alkali metal salt is added to the resin composition in an amount of 10 to 1,000 ppm, in terms of the metal element, to improve the adhesiveness of the composition [0039, 0126, 0127], where it is noted that Kazeto teaches a more preferable range of 50 to 300 ppm. The alkali metal salt is preferably, but not limited to, a sodium or potassium salt, with suitable anions (salts) being, inter alia, acetate [0126]. inter alia, sodium acetate or potassium acetate.
Kani discloses an EVOH resin composition [Abstract; 0033] comprising an EVOH copolymer having an MFR of 2 to 20 g/10 min at 210°C and 2.16 kg [0041-0045], a thermoplastic resin component (B) that is, inter alia, an ethylene-propylene copolymer [0061, 0062, 0064, 0082], and a thermoplastic resin component (C) that is a polar group containing compound wherein the polar group is, inter alia, maleic anhydride, and the compound is, inter alia, the same as thermoplastic resin component (B), i.e., a maleic anhydride modified ethylene-propylene copolymer [0096-0098, 0100, 0108]. Further, Kani discloses that the weight ratio of the EVOH copolymer to the total weight of the components (B) and (C) (the unmodified ethylene-propylene copolymer and the maleic anhydride modified ethylene-propylene copolymer) is preferably from 60/40 to 90/10 [0160], i.e., 60-90 mass% EVOH copolymer, 10-40 mass% components (B) and (C). The weight ratio of component (C) to component (B) is 0.01 to 10 [0157], i.e., 90-99.99 mass% component (B), 0.01 to 10 mass% component (C). The resin composition is formed into a film or sheet and exhibits an oxygen gas permeation of 10 cc·30µm/m2·day·atm or less at 23°C and 65% RH [0167].
Kani teaches that overall MFR of the resin composition is from 2.5 to 15 g/10 min at 210°C and 2.16 kg, which enables the production of a film (from the resin composition) which is excellent in melt formation and excellent in appearance with decreased streaks during/after extrusion [0161]. Kani teaches that the resin composition is useful as a single layer or film in a multilayer film structure [0169, 0170], and that the multilayer structure is used as a bag-shaped container as a bag for a bag-in-box [0187]. 
Moriyama, Kazeto, and Kani are all directed toward resin compositions comprising EVOH copolymers and modified polyolefin copolymers that are formed into films and/or containers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the resin composition of Moriyama by including an alkali metal salt, and specifically, a sodium or potassium salt such as sodium acetate or potassium acetate, in the composition in an amount of 10 to 1,000 ppm in terms of the metal element, as taught by Kazeto, in order to improve the adhesiveness of the resin composition. It also would have been obvious to have utilized the multilayer laminate comprising the resin composition as the inner container for a bag-in-box, as taught by Kani, as multilayer laminates comprising EVOH resin compositions comprising modified and unmodified ethylene propylene copolymers would have been recognized in the art as suitable for making bag-in-box containers (see MPEP 2144.07). 
While Moriyama does not explicitly disclose the resin composition having an overall melt flow rate of from 2.0 to 4.0 g/10 min as presently claimed, it has long been an axiom of the United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. The normal desire of scientists or artisans to improve upon what is already generally known 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have adjusted, that is, increased or decreased the melt flow rate of the resin composition over the range of 2.5 to 15 g/10 min, as taught by Kani, including over the presently claimed range of 2.0 to 4.0 g/min, in order to increase or decrease the extrusion capabilities of the resin composition, and/or to increase or decrease the appearance and amount of streaks in a film formed from the resin composition through extrusion.
The resin composition of modified Moriyama would have comprised all of the features set forth above where the melt flow rate of the resin composition would have been adjusted to be from 2.5 to 15 g/10 min, of which overlaps and renders obvious the claimed range of 2.0 to 4.0 g/10 min (see MPEP 2144.05), would have further comprised an alkali metal salt in the form of a potassium or sodium salt, such as potassium acetate or sodium acetate, in an amount of 10 to 1,000 ppm in terms of the metal element, of which overlaps and therefore renders obvious the claimed amount range of alkali metal salt of 25 to 300 ppm in terms of metal (see MPEP 2144.05), and the multilayer laminate comprising the resin composition would have been formed into a 
Given that the resin composition of modified Moriyama, set forth above, is substantially identical to the present claimed resin composition in terms of the species and proportions of the components in the composition, including the EVOH copolymer, the unmodified and acid-modified ethylene propylene copolymers, respectively, the alkali metal salt, and the lack absence of a hydrocarbon-based resin having a number average molecular weight of from 100 to 3000 and a softening point of from 60 to 170°C, in the absence of objective evidence to the contrary, there is a reasonable expectation that the resin composition of modified Moriyama, when formed into a film, would exhibit the claimed oxygen transmission rate of 10 mL·20 µm/(m2·day·atm) or less at 20°C and 65% RH. It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112 V and 2112.01(I)). 
Regarding claims 7 and 9, it is noted that Moriyama does not disclose that any other resin(s), including thermoplastic or thermosetting resins, are present and/or required in the resin composition set forth above other than the EVOH copolymer (A), the ethylene-propylene copolymer (B), and the maleic anhydride modified ethylene-propylene copolymer (C). Therefore, the resin composition of modified Moriyama reads on the limitations of claims 7 and 9.
Regarding claim 8, in addition to the components in the resin composition of modified Moriyama set forth above, Moriyama discloses that a hydrotalcite compound .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama in view of Kazeto and Kani as applied to claim 1 above, and further in view of Kawai et al. (US 2002/0135098; “Kawai”) (newly cited).
Regarding claim 11, modified Moriyama discloses the resin composition set forth above in the rejection of claim 1 under 35 U.S.C. 103. As set forth above (and taught by Kazeto), the resin composition includes an alkali metal salt, of which is not limited, but may be potassium acetate or sodium acetate, for the purpose of improving the adhesiveness of the resin composition. 
Modified Moriyama is silent regarding the alkali metal salt being a metal salt of a higher fatty acid having a carbon number of from 10 to 26.
Kawai discloses an EVOH copolymer resin composition [Abstract; 0002, 0006], where the EVOH copolymer may be blended with various resin components, including polyolefins such as those modified with maleic anhydride [0018, 0022], as well as other copolymers which are incompatible with EVOH but may be blended therewith in order to provide flexibility to the resin composition [0043, 0046]. Either of the blended component or the EVOH copolymer itself may constitute the majority by weight of the composition [0046]. The EVOH has an ethylene content of from 3 to 70 mol%, which preference given to 10 to 60 mol% for providing molded products having high gas barrier properties and excellent melt moldability; and further, has a saponification degree of preferably 95 mol% or more [0051, 0052]. The resin composition can be molded into films or sheets, including multilayered laminates [0089, 0090] and subject to bag and box making processes [0091]. Kawai teaches that the resin composition can have added thereto an alkali metal salt [0065], of which improves the interlayer adhesion of the resin composition, and improves the compatibility of the EVOH (with the components blended therewith) [0072]. The alkali metal salt is present in an amount of from 5 to 5,000 ppm in terms of the metal element, and most preferably from 30 to 750 ppm [0072]. Suitable alkali metal salts include, inter alia
Moriyama, Kazeto, and Kawai are all directed toward EVOH copolymer blends with modified-polyolefins, which are formed into films, laminates, and/or containers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized sodium stearate or potassium stearate, as taught by Kawai, as the alkali metal salt which is included in the resin composition of Moriyama, as sodium stearate and/or potassium stearate would have been recognized in the art as equivalent species to sodium acetate and/or potassium acetate which are suitable for inclusion in EVOH copolymer blends for the purpose of increasing interlayer adhesion and compatibility of the EVOH (see MPEP 2144.06(II) and 2144.07). 
The resin composition of modified Moriyama would have comprised all of the features set forth above, where the alkali metal salt included in the composition would have been sodium stearate or potassium stearate, of which are sodium or potassium salts of higher fatty acids having from 10 to 26 carbon atoms, specifically, 18. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description. 
US 6,388,007 to Nakatsukasa et al. (“Nakatsukasa”) – discloses a resin composition including an ethylene-α-olefin copolymer, an EVOH copolymer, a carboxylic acid-modified polyolefin [col 3], and a hydrotalcite compound [col 4, 5-7]; where the resin composition forms a layer in a multilayer structure which is formed by coextrusion [col 4, 22-23], said multilayer structure suitable for forming 
US 2010/0080943 to Uradnisheck (“Uradnisheck”) – teaches that it is known in the art to utilize both alkali and alkaline metal salts, including sodium and potassium acetate, in EVOH resin compositions in order to control the viscosity behavior of the resins, of which helps control premature crosslinking, of which is a cause for visible gelling and fisheyes, leading to holes and other defects during film formation [0020-0022, 0026-0028, 0030, 0031, 0065].The EVOH compositions are typically formed into films, sheets, and containers [0052-0055]. 
US 6,258,464 to Negi et al. (“Negi”) – discloses a resin composition including a polyolefin, an EVOH copolymer, and a modified polyolefin [col 2, 40-47; cols 3-5]. The resin composition also includes a hydrotalcite compound [col 6, 7-13]. Negi teaches that the resin composition also includes a sodium or potassium salt of a higher fatty acid having from 8 to 22 carbon atoms, including stearic acid, i.e., sodium stearate or potassium stearate [col 6, 29-62]. Negi teaches that the addition of the alkali metal salt eliminates flow anomalies such as charring, lip stain, and the like, decreasing the amount of scrap material produced [col 6, 44-49].
US 6,822,031 to Tai et al. (“Tai”) – discloses a resin composition including an EVOH copolymer, a polyolefin, and a modified polyolefin [Entire Document]. Tai teaches that an alkali metal salt can be added to the EVOH, which improves interlayer adhesion of the resin composition and increases the compatibility of the EVOH [col 7, 47-62]. 
Response to Arguments
Applicant’s arguments, see Remarks filed 18 November 2020, page 9, with respect to Applicant’s assertion of unexpected results as it relates to the scope of the claimed invention not being commensurate in scope with the data relied upon in support of the asserted unexpected result through the use of “comprising” (open claim language), have been fully considered and are found persuasive. The Examiner agrees that Applicant does not hold a burden to demonstrate that the unexpected results are preserved over every additional component that is encompassed within the scope of the claim. 
However, it remains the Examiner’s position that the scope of the claim remains significantly broader than the scope of the data relied upon in support of the assertion of unexpected results (see MPEP 716.02(d)). Claim 1 recites the presence of an alkali metal salt which is at least one selected from the group consisting of sodium salt and potassium salt. Though the metal cation has been limited to sodium or potassium, the scope of the claim is such which (still) encompasses anions (the salt) which may be selected from among a wide array of salts, including acetates, chlorides, carbonates, stearates, phosphates, among others. The breadth of the claim remains such that the alkali metal salt may be, for example, sodium chloride (NaCl), i.e., table salt. However, one of ordinary skill in the art recognizes that sodium chloride and sodium stearate (e.g.) have vastly different molecular structures, i.e., an ionic salt versus a fatty acid salt having a molecular structure including a long hydrocarbon chain (18 C atoms). The data relied upon by Applicant in the specification, as well as provided in the Declaration of Inventor Yuji Shimizu filed under 37 CFR 1.132 on 23 April 2020 (hereinafter 
For at least this reason, Applicant’s arguments regarding the assertion of unexpected result(s) have not been found persuasive.
The aforesaid commensurate in scope analysis notwithstanding, on pages 7 and 8 of the Remarks as it relates to the assertion of unexpected results, Applicant directs the Examiner to Inventive Examples 1 and 8-12, relative to Comparative Example 4 [Table 1, Applicant’s specification]. The comparison to Comparative Example 4, of which meets all of the limitations of claim 1 with the exception that it does not include an alkali metal salt, highlights the (unexpected) effects of the alkali metal salt (claimed component D), of which are disclosed as being excellent stability during extrusion [0037], i.e., film formation capability, excellent flexibility and bending resistance, and are the unexpected results). Upon consideration of the data, Comparative Example 4 was not capable of forming a multilayer film due to poor compatibility between the EVOH and the ethylene-α-olefin copolymer, resulting in an MFR outside of the claimed range, an uneven film thickness, and holes and cuts (in the film) [0103; Table 1]. 
As such, the Examiner understands Applicant’s logic/reasoning to be that the inclusion of the alkali metal salt (as is represented in Inventive Examples 1 and 8-12) in the resin composition results in good compatibility between the EVOH and the ethylene-α-olefin, which then results in the desired MFR and prevents the formation of defects when forming multilayered films, such as holes and cuts, of which was unexpected.
However, it is noted that the prior art is replete with teachings that inclusion of an alkali metal salt, including sodium acetate, potassium acetate, sodium stearate, or potassium stearate, among others, in EVOH blends with ethylene-α-olefin and/or modified polyolefins, increases the compatibility of the EVOH with the blended components; increases the interlayer adhesion of the blend; and prevents or completely eliminates defects associated with film formation, including gelling, fisheyes, and holes, through control of the rheology of the blend. Specifically, Kazeto teaches that addition of the alkali metal salt improves the adhesiveness of the resin composition [0126]. Kawaii teaches that the addition of the alkali metal salt improves the interlayer adhesion of the resin composition and improves the compatibility of the EVOH [0072]. Nakatsukasa teaches that the addition of the alkali metal salt prevents anomalous flow such as scorching and gum, thereby reducing scrap and improving impact resistance and flexural fatigue resistance [col 8, 18-34], where one of ordinary skill in the art 
The aforecited prior art constitutes evidence that the addition of the alkali metal salt to EVOH copolymer resin compositions was recognized in the art before the effective filing date of the invention as effective for improving the compatibility of the EVOH and components blended therewith; improving the interlayer adhesion of the resin composition in multilayer films; improving the impact resistance and/or flexural bending resistance of films/multilayer films formed from the resin composition; and reducing or completely eliminating defects association with film formation, extrusion, and molding. As such, it is the Examiner’s position that Applicant’s assertion of unexpected results associated with the presence of the alkali metal salt in the resin composition are not unexpected, but rather, constitute an expected result which has been well-documented in the prior art. Applicant is directed to MPEP 716.02(c), which prima facie case of obviousness set forth by the Examiner.
The Examiner acknowledges Applicant’s response on pages 12 and 13 of the Remarks regarding the evidence of unexpected results required to be compared to the closest prior art (see MPEP 716.02(e)), of which the Examiner agrees under the instant grounds of rejection is Moriyama, of which is most closely represented by Comparative Example 4 in Applicant’s specification [Table 1]. However, the aforesaid comparison is negated by the evidence presented above which demonstrates beyond any reasonable doubt that the results achieved by Applicant and asserted to be unexpected were, in fact, recognized within the art before the effective filing date of the invention and therefore constitute results which would have been expected by one of ordinary skill in the art. For this reason, Applicant’s argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782